Title: To George Washington from Thomas Bullitt, 24 March 1757
From: Bullitt, Thomas
To: Washington, George



Sir
Vases [Vause’s Fort] March 24th 1757

as I have not bin Troublesom to you with Cilicitations on Acct of my Brothers prefermt make free this Opertunity with Something of that sort.
It may appear uncommendable for a Brother offering any thing of the Like In behalf of Another still as he was Very afficious in Recruiting for your Regt (winter was a Year) and Raised fifteen men (the promise of which, was Terms many your Officers Obtained their Commisions on), and since have served as a Cadit, this must be sinking a small Country Living, (which is Certain Bread with Frugality & Care), for an Uncertainty, while we only Injoy provincial Commissions. Tho. as I am Very Cencible my Brother is Desirous of serving his Country. Hope you will Take him into Consideration and if Vacancy’s

& Establist will admit provide for him, Otherwise Let him know it. Except your Regt is Like to be on a better Footing or he Can shortly obtain a Comn. I am sir your Most Obedt Hble Servt

Thos Bullitt

